DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2021 was filed with the above reference Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below, and merely corrects a typographical error consistent with the preceding amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) A wearable heads-up display comprising: 
an eyeglass lens positioned in a field of view of an eye of the user when the wearable heads-up display is worn on the head of the user, wherein the eyeglass lens is superimposed with a holographic combiner; 
a projector to project light, the projector carried by the wearable heads-up display; 
an optical waveguide carried by the wearable heads-up display, wherein the optical waveguide comprises: 
an input coupler  configured to couple light from the projector into the optical waveguide; 
a first output coupler configured to direct a first portion of light to a first exit pupil at or proximate the eye of the user; and 
a second output coupler configured to direct a second portion of light to a second exit pupil at or proximate the eye of the user. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, Wang teaches a wearable heads-up display (Figs. 2 and 7) comprising: 
a projector (725) to project light, the projector carried by the wearable heads-up display (Fig. 7, mounted to the temple 715); 
250) carried by the wearable heads-up display (Fig. 7), wherein the optical waveguide comprises: 
an input coupler (220) carried configured to couple light from the projector into the optical waveguide (Fig. 2); 
a first output coupler (individual output couplers 225 separated by gaps 260) configured to direct a first portion of light to a first exit pupil at or proximate the eye of the user (Fig. 2, to eye 120); and 
a second output coupler (e.g. an adjacent 225) configured to direct a second portion of light to a second exit pupil at or proximate the eye of the user (Fig. 2, to eye 120).
Wang does not explicitly show an eyeglass lens positioned in a field of view of an eye of the user when wearable heads-up display is worn on the head of the user wherein the eyeglass lens is superimposed with a holographic combiner. The prior art when taken alone or in combination does not remedy these deficiencies in such a way that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Therefore the claim is allowable over the prior art.
In re 2-20, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20130222384 A1 discloses multiplexing exit pupils with plural SLMs and/or plural output couplers.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872